DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Invention I, claim(s) 1-7, drawn to an electrophotographic photoconductor.
Invention II, claim(s) 8-15, drawn to an electrophotographic imaging apparatus.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Inventions I and II lack unity of invention because even though the inventions of these groups require the technical feature of an electrophotographic photoconductor, comprising: an electroconductive support; and a photosensitive layer on the electroconductive support comprising one or more layers, a top layer of the photosensitive layer among the one or more layers of the photosensitive layer having properties that satisfy conditions (1) Tg > 100 ºC and (2) hardness > 0.22 GPa, wherein Tg denotes a glass transition temperature of the photosensitive layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fuji (US 2011/0294053 A1).

Fuji teaches an electrophotographic photoreceptor that contains a charge transporting material and a binder resin in the outermost layer of the photoreceptor ([0012]). In the photosensitive layer of the electrophotographic photoreceptor, a binder resin having a structural unit represented by formula (2) and formula (3), as comonomer units, is contained in the outermost layer ([0058]). Examples of the first comonomer, represented by formula (2), have glass transition temperatures (Tg) ranging from 180 ºC to 245 ºC ([0059]). An example of the second comonomer, represented by formula (3), has a glass transition temperature (Tg) of 150 ºC ([0063]). Copolymerizing formula (2) with formula (3) results in a copolymer wherein the Tg of the binder resin can be regulated ([0063]). In doing so, the Tg of the binder resin in the outermost layer of the photosensitive photoreceptor would be expected to be greater than 100 ºC, given the properties of its monomer units. 
Furthermore, Fuji further teaches that the photosensitive layer should have a high surface hardness and then subsequently teaches that the surface hardness of the 2 (0.20 GPa) to 290 N/mm2 (0.29 GPa) and more preferably from 230 N/mm2 (0.23 GPa) to 270 N/mm2 (0.27 GPa) ([0099]). The surface hardness of the photosensitive layer is designed within this range in the interest of inhibiting noise generation due to friction with the cleaning blade or inhibiting the generation of surface scratches ([0099]).

Elections
No telephone communication was made because the requirement for restriction is complex, the application is being prosecuted by the applicant pro se, or the examiner knows from past experience that an election will not be made by telephone. See MPEP § 812.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737               

/PETER L VAJDA/Primary Examiner, Art Unit 1737
11/15/2021